DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 18, the limitation “collate the ultrasound image each of a plurality of collation patterns to perform part recognition” is not mentioned in the specification and is considered new matter.  Notably, claim 18 appears to be similar in scope to claim 1, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitation “collate the ultrasound image each of a plurality of collation patterns to perform part recognition” renders the claim indefinite.  Notably, claim 18 appears to be similar in scope to claim 1, with the removal of the collation pattern memory.  However, in removing the collation pattern memory, it is now unclear how the images may otherwise be collated.  It is unclear what type of collation is set forth by this phrase.  No collation pattern has been previously set forth and it is unclear how one may “collate the ultrasound image each of a plurality of collation patterns”, it is unclear what function is being performed by this statement.
In claim 18, the limitation “confirm that the imaging part is an internal organ corresponding to the one icon of which is accepted the selection” renders the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0265251; hereinafter Cho) in view of Iizuka et al. (US 2010/0189366; hereinafter Iizuka), Kalender (US 2008/0075225), and Harrison et al. (US 2013/0251221; hereinafter Harrison).
Cho shows an ultrasound diagnostic method and apparatus comprising: an ultrasound probe (imaging apparatus, [0084]); an imaging unit that transmits and receives an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate 
Also, in a case in which only one of the calculated degrees of confidence is greater than a predetermined threshold value, the dialogue display control unit does not display the dialogue on the display unit, and in cases other than the case in which only one of the calculated degrees of confidence is greater than the predetermined threshold value, the dialogue display control unit displays the dialogue on the display unit (the final displayed output is dependent upon the anatomical information in the image or lack thereof, and will display dialogue regarding the calculated degree of confidence; [0136]-[0137]; the display is also based upon user selection, [0077]; the verifying and adjusting 
Cho fails to show that the examination parts may be internal organs, and wherein the dialogue includes a plurality of icons corresponding to the plurality of the internal organs for which the degrees of confidence have been calculated for the imaging part.
Cho also fails to show accept a selection of one icon among the plurality of icons by the user while displaying the dialogue on the display unit; and confirm that the imaging part is an internal organ corresponding to the one icon of which is accepted the selection.

Kalender discloses a method for medical imaging of a region.  Kalender teaches the dialogue includes a plurality of icons corresponding to the plurality of the internal organs for which the degrees of confidence have been calculated for the imaging part (user shown different pictograms which define different organs, [0018]).
Harrison discloses an ultrasound imaging system.  Harrison teaches accept a selection of one icon among the plurality of icons by the user while displaying the dialogue on the display unit; and confirm that the imaging part is an internal organ corresponding to the one icon of which is accepted the selection ([0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho to distinguish organs as taught by Iizuka, as this will aid in providing an automated image analysis technique which can correctly identify an anatomical part of the patient being imaged/examined, such as an organ.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Cho and Iizuka to display a plurality of icons corresponding to the plurality of the internal organs as taught by Kalender, as this type of display format will provide an easy graphical interface element for the operator to more easily distinguish the different selection options by displaying the organs in a pictorial format.
.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0265251; hereinafter Cho) in view of Iizuka et al. (US 2010/0189366; hereinafter Iizuka), Kalender (US 2008/0075225) and Harrison et al. (US 2013/0251221; hereinafter Harrison) as applied to claims 13 and 15 above, and further in view of Simopolous et al. (US 2007/0055153; hereinafter Simopolous).
Cho fails to show an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by the part confirmation unit, wherein the imaging unit generates the ultrasound image according to the imaging conditions set by the imaging condition setting unit.
Simopolous discloses a method and apparatus for medical diagnostic imaging optimization based on anatomy recognition.  Simopolous teaches an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by the part confirmation unit, wherein the imaging unit generates the ultrasound image according to the imaging conditions set by the imaging condition setting unit ([0015], [0080]-[0085]).
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793